DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-17, 19, 21-22, 24, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa (US 6,775,998) in view of Lee (US 2017/0061521).
	As to claim 16, Yuasa teaches a refrigeration appliance comprising:
	temperature zones including a first temperature zone 403 and a second temperature zone 402 (Fig. 7);
	a refrigerant circuit containing a compressor 406, a first evaporator 411 for cooling the first temperature zone 403, and a second evaporator 409 for cooling the second temperature zone 402, the first evaporator 411 being serially connected with said second evaporator 409 and connected in said refrigerant circuit downstream of the second evaporator 409 (Fig. 7);
	a first controllable throttle point 410 disposed in the refrigerant circuit and connected upstream of the first evaporator 411 and downstream of the second evaporator 409 (Fig. 7); and 
	a controller 427, the controller implementing a compressor regulator configured to control a rotational speed of the compressor 406 on a basis of a temperature of the first temperature zone 402 independently of a temperature of other temperature zones (col. 16, lines 6-13; col. 17, lines 30-35; note that compressor is controlled only in response to the temperature of first zone 403 as detected by sensor 424); and
	the controller implementing a first throttle regulator configured to control a degree of opening of the first throttle point 410 based on a temperature of the second temperature zone 402 as detected by sensor 423 (col. 16, lines 30-40).
	Yuasa does not explicitly teach that the controller 427 includes a processor. However, Lee teaches that it is known to utilize a processor in a refrigerator controller (Fig. 3). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yuasa such that the controller 427 includes a processor as taught by Lee because it would provide a compact and conveniently programmable means of control for the refrigerator.
	As to claim 17, Yuasa teaches increasing compressor speed when overshooting a target temperature in the first zone 403 (col. 16, lines 6-13) and decreasing compressor speed when undershooting the target temperature in the first zone 403 (col. 17, lines 30-35).
	As to claim 19, Yuasa teaches increasing the degree of opening of the first throttle point 410 upon overshooting of a target temperature in the second zone 402 (col. 16, lines 18-22) and decreasing the degree of opening of the first throttle point 410 upon undershooting the target temperature in the second zone 402 (col. 16, lines 35-40).
	As to claim 21, Yuasa teaches a temperature sensor 423 in the second temperature zone 402, wherein the throttle regulator has an inlet connected to the sensor 423 (Fig. 8: note that controller 427 has an inlet for a signal from sensor 423 and thus the regulator operation performed therein receives the sensor signal).
	As to claim 22, Yuasa teaches increasing compressor speed coincident to an increase in throttle opening degree of first throttle 410 (col. 16, lines 10-22) and decreasing compressor speed coincident to a decrease in throttle opening degree of first throttle 410 (col. 17, lines 30-37).
	As to claim 24, Yuasa teaches an embodiment that includes three temperature zones having two controllable throttle points and three evaporators (Fig. 3; zones 211-213, throttle points 207-208, evaporators 203-205), wherein a throttle point of the third zone is controlled on the basis of a temperature in the third zone (col. 10, lines 30-40).
	As to claim 26, Yuasa teaches ventilators 417-419 driving a stream of air across the evaporators 409 and 411 (Fig. 7).
	As to claim 27, Yuasa teaches that the ventilators 417-419 can be switched between operating modes with different rotational speeds (col. 16, lines 10-15, 40-44, 59-60: fans 417-419 can be switched between on and off modes).
	As to claims 28 and 30, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is the same as a device described in the specification for carrying out the claimed method it can be assumed the device will inherently perform the claimed process. Thus the methods as claimed would necessarily result from the normal operation of the apparatus of Yuasa.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa in view of Lee as applied above, and further in view of Horiuchi (US 2016/0273816).
	As to claim 20, Yuasa is silent regarding any particular type of throttle regulator for the first throttle point 410. However, Horiuchi teaches that it is known to utilize a proportional-integral (PI) controller as a throttle regulator for an expansion valve in order to adjust valve opening degrees appropriately in accordance with operating conditions (paragraph 65). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yuasa to use a PI controller as claimed and taught by Horiuchi in order to optimize expansion valve control in response to system operating conditions.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa in view of Lee as applied above, and further in view of Zhou (US 2014/0303805).
	As to claim 23, Yuasa is silent regarding any particular type of throttle regulator for the compressor 406. However, Zhou teaches that it is known to utilize a PI controller to modulate compressor speed (paragraph 16). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Yuasa to utilize a PI controller as claimed and taught by Zhou in order to optimize compressor speed control in response to system operating conditions.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yuasa in view of Lee as applied above, and further in view of Doi (US 2003/0131618). 
	As to claim 25, Yuasa teaches the compressor 406 connected to the refrigerant circuit and thus includes a pressure connection at a high side, and also teaches an upstream throttle point 408 that is between the connection and the evaporators 409-411 but does not explicitly teach that the upstream throttle point is controllable in the manner as claimed. However, Doi teaches utilizing an upstream controllable throttle point 26 which is between a high side pressure connection of a compressor and two serially arranged evaporators (Fig. 8), wherein the throttle point 26 is controlled in response to a decrease in temperature at a downstream evaporator (Fig. 6; paragraphs 83-86). As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the upstream throttle point 408 of Yuasa to be controllable in the manner as claimed and taught by Doi because it would increase the ability of the system to operate efficiently by controlling the upstream throttling so that the cooling capacity of the evaporators 409-411 can be matched to the required cooling load of the zones 402-403. 

Response to Arguments
Applicant’s arguments, see page 10, filed 2/1/2022, with respect to the objections to the specification have been fully considered and are persuasive. Therefore the objections have been withdrawn. 
Applicant's arguments, see pages 10-14, filed with respect to the claim rejections under 35 U.S.C 102 have been fully considered but they are not persuasive.
	The applicant argues that the prior art of record does not teach the first evaporator being serially connected with the second evaporator as recited in claim 16. Specifically, it is argued that the evaporators 409 and 411 of Yuasa are not series connected due to the presence of bypass passage 415. The examiner respectfully disagrees. Fig. 7 of Yuasa shows a flow configuration wherein refrigerant passes from branch unit 412 to evaporator 409, then to expansion valve 410, through connection unit 413, and then to evaporator 411. Therefore the evaporators are considered to be connected in series. Furthermore, the disclosure of the reference explicitly states that the evaporators are arranged in series with each other (see col. 15, lines 10-15). Therefore it is maintained that the prior art meets the limitations of the claims in regards to the series connected evaporators.
	The applicant also argues that the prior art of record does not teach or suggest a controller implementing a compressor regulator configured to control a rotational speed of a compressor on a basis of a temperature of the first temperature zone independently of a temperature of other temperature zones as recited in claim 16. The examiner respectfully disagrees. Yuasa teaches detecting a temperature of the first zone 403 using a temperature sensor 424 (col. 16, lines 5-10). When the measured temperature exceeds a threshold the compressor 406 is put into operation (col. 16, lines 10-13). When the measured temperature becomes lower than a threshold the compressor 406 is stopped (col. 7, lines 30-35). Note that the compressor is operated or stopped in response to the temperature measured by 424 in the first zone 403 irrespective of temperatures of any other zones. As such the rotational speed of the compressor is controlled from off to on, and vice versa, on a basis of a temperature of the first zone 403 independently of other zones. Therefore it is maintained that the prior art meets the limitations of the claims in regards to the compressor control.
	The applicant argues that the prior art of record does not teach or suggest controlling a degree of opening of an upstream controllable throttle point in response to a decrease in temperature at the first evaporator. The examiner respectfully disagrees. Doi teaches controlling the opening degree of upstream valve 26 in response to a decrease in temperature at freezer evaporator (Fig. 6: pulse motor valve 26 is opened at the third stage in response to a decrease at the freezer evaporator 14). Therefore it is maintained that the prior art meets the limitations of the claims in regards to control of an upstream controllable throttle point.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763